DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
A first portion of the multiplicity of receptacles are vacant as set forth in claim 32.
A first portion of the multiplicity of profiled elements are made of steel and a second portion of the multiplicity of profiled elements are made of an elastomer material as set forth in claim 33.
The one or more profiled elements comprising elastomer profiled elements and profiled elements made of steel as set forth in claim 37.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the No new matter should be entered.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not describe all of the features set forth in each of claims 31-34 and 37.  For example, the specification does not describe a metal material that comprises glass-fiber reinforced plastic.  Instead, the specification describes the use of glass fiber-reinforced plastic as an alternative (i.e., “or from glass-fiber-reinforced plastic”) rigid material to metal in the newly added paragraph.  One of ordinary skill in the art would understand that glass fiber-reinforced plastic is not a metal.

Claim Objections
3.	Claim 36 is objected to because of the following informality:  The term “steal” should be replaced with the term -- steel – to correct an apparent typographical error.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Specifically, there does not appear to be support in the original disclosure for the subject matter set forth in these new claims.  With respect to new claim 32, the specification fails to describe an arrangement in which “a first portion of the multiplicity of receptacles are vacant”.  Further, the drawings fail to show such a construction.  With respect to claim 34, the specification does not describe the multiplicity of profiled elements being made from a metal material that includes glass-fiber-reinforced plastic.  

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, this claim is indefinite because it depends from canceled claim 25.  As such, the scope of the claim is unascertainable.  For purposes of this examination, claim 26 will be treated as if it depends from claim 24.
Regarding claim 34, it is unclear how a metal material can comprise “glass-fiber-reinforced plastic” as contemplated by this claim.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 20 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, all of the limitations of claims 20 and 29 are previously set forth .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 16-18, 20, 27-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0336624 A1) in view of Uchiyama (US 2014/0001829 A1) and Menkhoff (DE 2600243 A1; newly cited).
	Sun discloses a running gear bogie chain, comprising: a flexible elastomer body 101 (flexible rubber chain ring described in at least paragraphs [0007], [0061] and [0066]), which is closed in an endless fashion and in a running direction; a multiplicity of rigid transverse elements 2013 connected to an outer side of the flexible elastomer body and which extend substantially transversely with respect to a running direction and are arranged together in the running direction (paragraph [0065]; Figs. 1 and 3) and where two immediately adjacent rigid transverse elements of the multiplicity of rigid transverse elements make contact in the running direction (evident from at least Figs. 1, 3 and 11); and the multiplicity of rigid transverse elements comprise a multiplicity of receptacles (defined between each pair of edge covers 2011 of element 2013 as shown in Figs 1 and 3), wherein the multiplicity of receptacles are outwardly pointing (Figs. 1 and 3), one or more profiled elements 2014 inserted into one or more of the multiplicity of receptacles (Figs. 1 and 3), wherein the multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body so as to be rowed up in the running direction without interval (Figs. 1, 3 and 11), wherein the individual rigid transverse elements are each designed to be short in the running direction such that the running gear chain is bendable around a running gear of a vehicle (Fig. 11), wherein the multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body (paragraph [0061]; Figs. 1 and 3), wherein the flexible elastomer body has an inner profiling 702 on its inner side at least partially in the transverse direction and/or in the running direction, wherein the inner profiling is formed in one piece with an elastomer material of the flexible elastomer body (note at least Fig. 9; 2014, wherein the multiplicity of receptacles are designed to receive a multiplicity of profiled elements 2014, and wherein the multiplicity of profiled elements are made of an elastomer material (“rubber” as described in at least paragraph [0007]) which would implicitly be capable of protecting ground for travel on a concreted road.
	Sun fails to disclose its multiplicity of rigid transverse elements being connected to the outer side of the flexible elastomer body by vulcanization.  Instead, Sun discloses a tenon 102 and mortise 202 connection as shown in Figs. 1 and 3.
	Uchiyama, however, teaches a running gear bogie chain in which the multiplicity of rigid transverse elements 20 are connected to the outer side of a flexible elastomer body 12 by vulcanization (paragraph [0040]).
	It would have been obvious to one having ordinary skill in the art to have modified the running gear bogie chain of Sun by substituting its known tenon and mortise connection for a connection by vulcanization, such as taught by Uchiyama, as a well-known alternative connection that would provide predictable results for securing the rigid transverse elements at a desired position with respect to the outer side of the flexible elastomer body while also reducing assembly time.  Such a modification in which the “mortise” portion of the rigid transverse element of Sun is removed would result in the rigid transverse elements having a U-shaped profile as evident from the embodiment shown in Fig. 13 of Sun.
 	Although Sun discloses that its transverse element is rigid as noted above, Sun fails to expressly disclose it being made of steel.

	It would have been obvious to one having ordinary skill in the art to have modified the running gear bogie chain of Sun, as modified by Uchiyama, by forming its rigid transverse elements from steel, such as taught by Menkhoff, to achieve desired and predictable material and physical properties, such as good rigidity, strength and durability.

16.	Claims 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uchiyama and Menkhoff, as applied to claim 16 above, and further in view of Jee et al. (US 2008/0211301 A1; hereinafter “Jee”).
	Sun, as modified by Uchiyama and Menkhoff, fails to expressly disclose its flexible elastomer body having the claimed multiplicity of tension members.
	Jee, however, teaches a running gear bogie chain with a flexible elastomer body 14 (paragraph [0040]) that includes a multiplicity of tension members 57 that extend in the running direction and are embedded into the flexible elastomer body (Fig. 1), wherein the multiplicity of tension members comprise a steel cable 57 (paragraph [0039]), wherein the multiplicity of tension members comprises a single-layer (Fig. 1), and wherein an individual tension member of the multiplicity of tension members is formed only over part of the width of the running gear chain, wherein at least one edge region in the transverse direction is/are formed free of the multiplicity of tension members (Fig. 1).
.

17.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uchiyama and Menkhoff, as applied to claim 16 above, and further in view of Jacobson (US 2008/0136254 A1).
	Although Sun teaches its profiled elements being made of an elastomer material as noted above, Sun fails to expressly disclose the claimed arrangement of the profiled elements.
	Jacobson, however, teaches a running gear bogie chain in which the ground-contacting profiled elements 20, 22, 24, 25, 28, 29 can be configured and arranged as needed to achieve a desired tractive profile for the intended use of the bogie chain (note at least paragraph [0030-0034] including an arrangement in which a longer profiled element 24 of the multiplicity of profiled elements has a longer profile than adjacent profiled elements 20 of the multiplicity of profiled elements (Fig. 2) and an arrangement in which a first portion of the multiplicity of receptacles 30 are vacant and a second portion of the multiplicity of receptacles include the multiplicity of profiled elements 28, 29 (Fig. 4).
	From these teachings of Jacobson, it would have been obvious to one having ordinary skill in the art to have modified the profiled element arrangement of Sun, as modified by Uchiyama and Menkhoff, to arrive at the claimed arrangements and configurations of the .

18.	Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uchiyama and Menkhoff, as applied to claim 16 above, and further in view of Gerlach et al. (GB 1,027,227 A; newly cited).
	Although Sun teaches its profiled elements being made of an elastomer material as noted above, Sun fails to expressly disclose the claimed arrangement of the profiled elements.
	Gerlach teaches a running gear bogie chain comprising rigid transverse elements (comprised of rib steel fittings 8, 9, 10) having receptacles that receive a multiplicity of profiled elements 11, wherein the profiled elements can be made of steel (lines 105-107 of page 3) which would implicitly increase adhesion to the ground for off-road use or an elastomer material (lines 97-102 of page 3) to implicitly protect ground for travel on a concreted road (lines 59-70 of page 1; lines 40-49 of page 2), and wherein the profiled elements “may be used as alternative interchangeable wear elements” (lines 106-107 of page 3).
	From these teachings of Gerlach, it would have been obvious to one having ordinary skill in the art to have modified the profiled element arrangement of Sun, as modified by Uchiyama and Menkhoff, to arrive at the claimed arrangements and configurations of the profiled elements so as to optimize the tractive profile of the running gear bogie chain based upon the intended use of running gear bogie chain.



Response to Arguments
19.	Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that “Fig. 2 clearly shows receptacles that are vacant and receptacles with profiled elements”, the Examiner respectfully disagrees that Fig. 2 shows vacant receptacles.
	In response to Applicant’s argument that Fig. 3 shows the features of claim 33, the Examiner respectfully disagrees as there is no indication from Fig. 3 nor the specification that a first portion of profiled elements 26 shown in Fig. 3 are made of steel and a second portion of profiled elements 26 are made of an elastomer material.  Instead, Fig. 3 clearly shows all of the profiled elements 26 being made of the same material inasmuch as they are all cross-sectioned in the same manner.
Applicant’s arguments, filed 26 August 2021, with respect to the section 112(a) rejection of claim 33 have been fully considered and are persuasive.  Thus, the rejection under 112(a) of claim 33 has been withdrawn. 
	In response to Applicant’s argument that “Claim 34 is supported by the amended specification”, the Examiner respectfully disagrees as the original disclosure fails to provide support for a metal material that comprises glass-fiber-reinforced plastic.
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, it is noted that Sun, as modified by Uchiyama, where the tenon and mortise connection is substituted and removed for a vulcanization connection would result in the rigid transverse element having a U-shaped profile (as evident from the embodiment shown in Fig. 13 of Sun) as noted above.
	
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617